Case 2:20-cv-02323-RGK-JPR Document 8 Filed 03/27/20 Page 1 of 2 Page ID #:24




  1 BROWNE GEORGE ROSS LLP
    Eric M. George (State Bar No. 166403)
  2  egeorge@bgrfirm.com
    Kim S. Zeldin (State Bar No. 135780)
  3  kzeldin@bgrfirm.com
    2121 Avenue of the Stars, Suite 2800
  4 Los Angeles, California 90067
    Telephone: (310) 274-7100
  5 Facsimile: (310) 275-5697
  6 Attorneys for Defendant
    DANIEL “KEEMSTAR” KEEM, dba
  7 DRAMAALERT
  8                                  UNITED STATES DISTRICT COURT
  9                 CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
 10
 11 NICKO “ROMEO” LACOSTE, dba                     Case No. 2:20-CV-02323-RGK-JPR
    THE CALIFORNIA DREAM
 12 TATTOO,                                        Hon. R. Gary Klausner
 13                     Plaintiff,                 STIPULATION TO EXTEND TIME
                                                   TO RESPOND TO INITIAL
 14               vs.                              COMPLAINT BY NOT MORE
                                                   THAN 30 DAYS (L.R. 8-3)
 15 DANIEL “KEEMSTAR” KEEM, dba
    DRAMAALERT,                                    Complaint Served: March 13, 2020
 16
                                                   Current Response Date: April 3, 2020
 17
                        Defendant.                 New Response Date: May 1, 2020
 18
                                                   Crtrm: 850
 19
                                                   Trial Date: None Set
 20
 21
 22
 23
 24
 25
 26
 27
 28
      1442878.1                                                 Case No. 2:20-CV-02323-RGK-JPR
      STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
Case 2:20-cv-02323-RGK-JPR Document 8 Filed 03/27/20 Page 2 of 2 Page ID #:25




  1               IT IS HEREBY STIPULATED, pursuant to Local Rule 8-3, by and between
  2 Plaintiff NICKO “ROMEO” LACOSTE, dba THE CALIFORNIA DREAM
  3 TATTOO and Defendant DANIEL “KEEMSTAR” KEEM, dba DRAMAALERT
  4 that Defendant may have a 28-day extension of time, up to and including May 1,
  5 2020, to file an answer or otherwise respond to Plaintiff’s Complaint in the above-
  6 captioned action.
  7
  8 DATED: March 27, 2020                        BROWNE GEORGE ROSS LLP
  9
 10
                                                 By:        /s/Kim S. Zeldin
 11
                                                            Kim S. Zeldin
 12                                              Attorneys for Defendant DANIEL
 13                                              “KEEMSTAR” KEEM, dba DRAMAALERT

 14
      DATED: March 27, 2020                      SEVERO LLP*
 15
 16
 17                                              By:        /s/Raoul Severo
 18                                                         Raoul Severo
                                                 Attorneys for Plaintiff NICKO “ROMEO”
 19
                                                 LACOSTE, dba THE CALIFORNIA DREAM
 20                                              TATTOO
 21
 22               *Pursuant to Local Rule 5-4.3.4(2)(i), the filer attests that all signatories

 23 listed, and on whose behalf the filing is submitted, concurs in the filing’s content
 24 and have authorized the filing.
 25
 26
 27
 28
      1442878.1
                                              -1-               Case No. 2:20-CV-02323-RGK-JPR
      STIPULATION TO EXTEND TIME TO RESPOND TO INITIAL COMPLAINT BY NOT MORE THAN 30 DAYS
